Title: To George Washington from Robert Dinwiddie, 3 August 1754
From: Dinwiddie, Robert
To: Washington, George

 

Sr
Williamsburg Augst 3d 1754

I recd Yrs of the 28th ulto—the Bearer brings you £600 which is all can be got, & hope it will answer for the present. I have no doubt when the Assembly meets they will grant a Supply in such manner to comand Money; the want thereof I know has been a great Loss to the Expedition—I am sorry Yr regimt have behav’d so very refractory, tho’ they have a right to their Pay they shou’d have been easy till You return’d. It’s strange the Officers shou’d have allow’d them to desert with their Guns I hope he sent a Party after them; & an Example shou’d be made of the Ringleaders; at this distance I cannot conceive the reason, but it appears to me the want of proper Command—Muse wrote me, & I answer’d he was welcome to resign & I suppose Majr Stephens succeeds him. I sent You Orders to recruit Your regimt with all possible Diligence, that You may be ready to join the other Forces at Wills’s Creek to execute the Scheme sent Colo. Innis; I repeat my Orders now, & am in hopes You will meet with little Difficulty in complying therewith, & that with Expedition as the Season of the Year calls for it; & I am convinc’d of Yr hearty Inclinations, which I desire You will now exert.
I have & will do all in my Power in prosecuting the Affair in hand; & I hope in a short Time we shall have our Hands better strengthen’d with Money; & I expect to hear Yr regimt is compleated & will soon march for Wills’s Creek.
I send You the Warrant with 600 indors’d on it, the other 500 if any Person with You will advance it they will have 6 ⅌ Ct Interest; which shall be glad if You can procure it.
I cannot end without repeating Dispatch—Which will be very agreable to Sr You[r] Friend &ca

Robt Dinwiddie


I send You a Letter to Majr Clark which deliver[.] It came to my hands a few Days ago.

